DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6, 8, 10, 12, 13, 17, 18, 20, 23, and 24) in the reply filed on August 9, 2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 25, 26, 28, 30, 32, 35, 41, and 47 directed to an invention non-elected without traverse.  Accordingly, claims 25, 26, 28, 30, 32, 35, 41, and 47 have been cancelled.

Drawings
The drawings were received on December 17, 2020.  These drawings are accepted.

Allowable Subject Matter
The prior art teaches methods for generating a library of DNA molecules encoding Cas9 sgRNAs. However, the prior art’s disclosure for generating such guide RNA libraries is limited to synthesis of guide RNA sequences. For example, Koike-Yusa (Koike-Yusa et al. (2014) Nature Biotechnology, 32(3):267-273) teaches CRISPR-Cas9 guide RNA libraries but the guide RNAs were made from commercially synthesized 79-mer oligonucleotides (see online methods, column 2, paragraph 4). 

Bradbury (US 2003/0207282) teaches a method for generating a library of DNA molecules target DNA molecules are amplified using primers (i.e. adapter) that have restriction enzyme cutting sites that cleave at a distance from the recognition site ([0010]). Bradbury teaches (d) contacting a plurality of primer (i.e. adapter)-attached target sequences with a DNA endonuclease that specifically binds to a recognition sequence present in the adapter segment and cleaves to remove the primer (i.e. adapter) ([0010]). Accordingly, Bradbury teaches a method for attaching adapters to a target nucleic acid for amplification and then removing the adapters by restriction enzyme cleavage.
In addition, Schiller (US 2014/0072961) describes numerous restriction enzymes and their recognition sequences for cloning purposes (see [0161]). 
However, the mere knowledge of restriction endonucleases, their recognition sequences, and a method for the removal of adapter sequences from a target nucleic acid does not teach or reasonably suggest to use a DNA endonuclease that binds to and cleaves within a recognition sequence that includes a Cas9 PAM sequence as a means for the surveillance and cleavage of target sites adjacent to PAM sequences for the generation of an sgRNA library as required by claim 1.
	 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 25, 26, 28, 30, 32, 35, 41, and 47 are canceled as discussed above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Koike-Yusa (Koike-Yusa et al. (2014) Nature Biotechnology, 32(3):267-273), Bradbury (US 2003/0207282), and Schiller (US 2014/0072961) whose teachings are discussed above. However, the prior art does not teach or reasonably suggest the use of DNA endonucleases to specifically bind to and cleave within a recognition sequence that includes a Cas9 PAM sequence to produce cleavage fragments for the subsequent ligation to a constant region of a Cas9 sgRNA or a Cas9 targeter RNA to generate the library of DNA molecules encoding Cas9 sgRNAs or Cas9 targeter RNAs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 8, 10, 12, 13, 17, 18, and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
November 4, 2021